Citation Nr: 1132061	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, currently evaluated as 40 percent disabling.  

2.  Entitlement to an initial compensable evaluation for cataract, right eye, with ocular migraines and drusen.  

3.  Entitlement to an initial compensable evaluation for temporomandibular joint dysfunction (TMJ).  

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February to October 1988, and from April 1989 to September 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is used.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In March 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In March 2011, the Veteran claimed entitlement to a total disability evaluation due to individual unemployability (TDIU).  She did not indicate which service-connected disability or disabilities caused the impairment in her ability to maintain employment.  Because the Veteran is service-connected for ten disabilities, the Board will not adjudicate the claim as part of the claim for a higher initial rating for the service-connected jaw disability.  C.f. Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record.).  As such, the issue of entitlement to TDIU is referred to the AOJ for appropriate action. 

The issues of service connection for PTSD and entitlement to a compensable rating for cataract, right eye, with ocular migraines and drusen are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision in the appeal, the Board received a request from the appellant to withdraw the appeal of the issues of entitlement to an increased rating for patellofemoral syndrome of the left knee.  

2.  Service-connected TMJ results in inter-incisal range of motion greater than 40 millimeters and is not shown to result in functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for the claim for an increased rating for patellofemoral syndrome of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for an initial compensable disability rating for temporomandibular joint dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection prior to her discharge from active duty.  In an April 2009 letter, she was provided the specific rating criteria used to rate the disabilities on appeal.  The Veteran's claim arises from her disagreement with the initial disability evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The RO has obtained service treatment records and identified VA outpatient treatment records.  No other records have been identified as being potentially relevant to the claim on appeal.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Here, the Veteran underwent VA examinations in May 2008 and October 2009.  These examinations provided findings documenting the Veteran's current disability and are considered adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2010).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Here, the Veteran's service treatment records reflect that in August 2005, she was seen with reports of a two-year history of right-sided facial pain.  Splint therapy, reportedly, had not resulted in any improvement in the condition.  A physical examination revealed objective evidence of pain in the temporomandibular joint.  

Upon VA examination in May 2008, the Veteran reported that her jaw locked a few times per year.  She also described mandibular pain and pain in the masseter muscles.  The Veteran was on a soft food diet and avoided chewing gum.  She was aware of a grinding habit.  The physical examination revealed full mandibular motion.  The maximum inter-incisal range of motion was measured 3 times at 48 mm, 50 mm, and 48 mm.  There were no pops or clicks noted in the temporomandibular joints.  X-rays revealed no bone loss.  The examiner noted that the Veteran had a temporomandibular disorder.  However, given the lack of trauma and the Veteran's awareness of a bruxism habit, it was more likely than not the disorder was caused by bruxism.  

A VA outpatient treatment records dated in January 2009 noted treatment for TMJ with Tremadol.  It noted her continuing complaints of jaw pain.  

The Veteran underwent additional VA examination in October 2009.  Therein, she reported that she had difficulty talking in the morning due to jaw pain.  The Veteran pointed to her masseter muscle and zygoma when describing pain.  A clinical examination revealed no popping, clicking or crepitus upon opening and closing.  The examiner found no evidence of TMJ disease.  Rather, the examiner noted that the history of myofascial pain was the result of the Veteran's bruxism.  The examiner noted no impairment or loss of motion.  There was no masticatory or other functional loss.  Range of jaw motion was described as "full."  The maximum inter-incisal range of motion was measured 3 times at 50 mm, 48 mm, and 50 mm.  An x-ray revealed a normal appearance to the temporomandibular joint.  

In undated correspondence, the Veteran reported that her TMJ problems caused so much pain in 2003 that her only nutrition was through a straw.  She noted that her jaw locked periodically and that her condition warranted "at least a 5-10 rating."  

During the hearing before the undersigned, the Veteran reported that she had jaw pain if she talked a lot.  She also described an inability to eat certain hard foods.  (See Transcript at 10-11.)  

The Veteran's TMJ disability is rated as non-compensably disabling pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905.  Diagnostic Code 9905 contemplates a disability manifested by limitation in temporomandibular articulation.  Diagnostic Code 9905 provides for a 10 percent disability rating for range of lateral excursion from 0 to 4 mm or for inter-incisal range of 31 to 40 mm.  A rating of 20 percent is warranted for inter-incisal range of 21 to 30 mm.  A rating of 30 percent is assigned with inter-incisal range of 11 to 20 mm.  A rating of 40 percent is assigned with inter-incisal range of 0 to 10 mm.

A note to Diagnostic Code 9905 states ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's TMJ does not meet the requirements for the assignment of a 10 percent disability rating under Diagnostic Code 9005.  The overwhelming weight of the competent medical evidence shows that the disability does not result in limitation of temporomandibular articulation.  On VA examinations in 2008 and 2009 inter-incisal motion was far in excess of 40 millimeters, ranging from 48 to 50 millimeters.  Hence, the criteria for a 10 percent evaluation are not nearly approximated.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Here, the Veteran has consistently reported pain associated with her service-connected disability.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that the pain results in functional loss.  In this respect, the VA examiner in October 2009 specifically found no evidence of functional loss.  In addition, while the Veteran describes painful episodes of jaw locking, physical and x-ray examinations have consistently noted no evidence popping, locking, crepitus or of a temporomandibular joint dysfunction.  

The Board has considered whether an initial compensable evaluation is warranted under other potentially applicable Diagnostic Codes.  Here, however, there is no evidence of loss or malunion of the bones in the mouth.  Thus, she does not have oral or dental symptoms contemplated by other rating criteria.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9915.  

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected disability.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

In reaching this conclusion, the Board acknowledges the Veteran's belief that she warrants a higher initial disability rating for her disability.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding her symptomatology, such as dislocation and pain.  However, the Board finds that the VA examination reports are the most persuasive evidence addressing the Veteran's disability and whether she is entitled to a higher disability rating in accordance with the schedular criteria.  The Board finds this is so because the VA examiners completed complete oral examinations of the Veteran and measured the Veteran's inter-incisal opening.  Thus, the Board affords more value to the clinical findings in the VA examination reports than the Veteran's general statements requesting a higher disability rating.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board has also considered referral for extra-schedular consideration.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Thun v. Peake, 22 Vet App 111 (2008).  Here, however, the evidence does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disability are inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for dental and oral disorders shows that the rating criteria reasonably describe ratings for dental and oral disorders, but the Veteran simply does not meet the criteria for the higher disability ratings.  Therefore, the Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun v. Peake, 22 Vet. App. 111 (2008).  

III.  Issue Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  During the hearing, she indicated that she wanted to withdraw the issue of entitlement to an increased rating for patellofemoral syndrome of the left knee.  Following the hearing, she submitted a written request to withdraw the issue.  Therefore, as the appellant has withdrawn the appeal of this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.  
 

ORDER

The appeal of the claim for entitlement to an increased rating for patellofemoral syndrome of the left knee is dismissed.  

An initial compensable rating for service-connected temporomandibular joint dysfunction is denied.  



REMAND

In September 2010, the RO denied service connection for PTSD.  In November 2010, the Veteran filed a notice of disagreement with the RO's decision.  The Board notes that after a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.  

As regards the claim for a higher initial rating for service-connected right eye cataract with ocular migraines with drusen, during the hearing before the undersigned the Veteran testified that her eye symptoms had increased in severity since the most recent VA examination.  For instance, she described ocular pain, both excessive eye watering and eye dryness, and eye irritation.  She also stated that her doctors had told her that her condition was steadily deteriorating.  (See Transcript at 5-6.)  Her statements to the undersigned were credible.  In addition, the Veteran is considered competent to report the observable manifestations of her eye disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  While the Veteran was afforded a VA eye examination in October 2009, the Board cannot say that the examination accurately portrayed her current symptomatology.  

Hence, a more contemporaneous VA examination is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, for failing to so report.  See 38 C.F.R. § 3.655 (2010).  

The Veteran is also advised that she is in receipt of a separate 30 percent disability evaluation for migraine headaches.  She has not appealed the assignment of the initial disability nor has she filed a claim for an increased rating for that disability.  To the extent she alleges that ocular migraines have increased in severity, she is welcome to file a claim for increase with the RO.  

Accordingly, these matters are REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to service connection for PTSD. 

This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

2.  The Veteran should be scheduled for a VA eye examination to address the symptoms and severity of the service-connected right eye disability.  The examiner should review the claims folder and note such review in the examination report.  The examination must encompass visual acuity and field vision testing and must address all eye symptoms.  The claims file should be furnished to the examiner for his or her review.  The results of visual field testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.  

3.  After undertaking any additional development which it deems necessary, the RO should then readjudicate the Veteran's claims for a compensable rating for the service-connected right eye disability.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


